FILED
                             NOT FOR PUBLICATION
                                                                            APR 19 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


NANCY RESNICK, M.D.,                              No. 14-15646

                Plaintiff - Appellant,            D.C. No. 2:11-cv-00172-ROS

 v.
                                                  MEMORANDUM*
SYLVIA MATHEWS BURWELL,
Secretary, U.S. Department of Health
and Human Services,**

                Defendant - Appellee.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Roslyn O. Silver, Senior District Judge, Presiding

                              Submitted April 15, 2016***
                              San Francisco, California

Before:         WALLACE, SCHROEDER and KOZINSKI, Circuit Judges.




          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          We substitute Sylvia Mathews Burwell for Kathleen Sebelius as the
defendant-appellee. See Fed. R. App. P. 43(c)(2).
          ***
           The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
      1. Even assuming that Resnick stated a prima facie case of sex

discrimination, she cannot prevail. Resnick’s employer articulated a “legitimate,

nondiscriminatory” reason for firing her—namely that she was the subject of seven

complaints by patients and hospital staff. Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d
1151, 1155 (9th Cir. 2010). And Resnick didn’t provide direct or circumstantial

evidence that this reason was a pretext for discrimination. While she believed that

the hospital encouraged patients to file complaints against her, she failed to set

forth any evidence besides her own declaration containing her suspicions. Without

more, Resnick can’t supply the “specific, substantial evidence of pretext” needed

to proceed on her sex discrimination claim. Godwin v. Hunt Wesson, Inc., 150
F.3d 1217, 1221 (9th Cir. 1998) (quoting Bradley v. Harcourt, Brace & Co., 104
F.3d 267, 270 (9th Cir. 1996)).


      2. Resnick did not show that Commander Dahozy fired her after being

influenced by Dr. Rivera’s comments that Resnick was Jewish and posed a

“security risk” by coming to work on Saturdays. Absent any evidence of a nexus

between that allegedly discriminatory remark and Commander Dahozy’s firing

decision, Resnick can’t state a religious discrimination claim. See Vasquez v. Cty.

of Los Angeles, 349 F.3d 634, 640 (9th Cir. 2004).
            page 3
AFFIRMED.